C. J. Hoehn, J.
The facts of this case and the applicable law are adequately set forth in Judge Cavanagh’s dissenting opinion. On these facts, we *25conclude that the examining magistrate did not err in binding defendants over for trial.
The testimony adduced at the preliminary examination indicates that defendant Matthews made a false representation as to a past fact, i.e., that he had in the past negotiated with the mortgage company’s foreclosure committee. This representation was patently false since no such committee existed. Thus, we conclude that the prosecution established all the essential elements of the crime.
We note in closing that the liability of the corporation is primary and not vicarious since the originating letter of February 21, 1981, containing the false representation was in the name of the corporation and signed by its president and sole stockholder.
Affirmed and remanded for trial.
D. C. Riley, J., concurred.